Citation Nr: 1027985	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for numbness of the right hip and lower limbs. 

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for impairment of eyesight. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had service with the Philippine Scouts from July 1946 
to May 1949.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision from the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing before a hearing officer at the RO was conducted in 
October 2008.  The Veteran was scheduled to appear for a Board 
hearing in April 2010.  However, he failed to report for this 
hearing and provided no explanation for his failure to report.  
His hearing request, therefore, is deemed withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

To successfully reopen a previously and finally disallowed claim, 
the law requires the presentation of a special type of evidence-
evidence that is both new and material.  The terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The VA has a duty to inform 
claimants seeking to reopen a previously and finally disallowed 
claim of the unique character of evidence that must be presented.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  Id.  
VA must look at the bases for the denial in the prior decision 
and to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

The Veteran has never received such notice regarding these 
claims.  Therefore, the claims must be remanded to provide the 
Veteran with such notice.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice should explain 
the terms "new" and "material;" and 
explain the types of evidence that would 
be considered new and material.  The 
notice should describe what evidence 
would be necessary to substantiate that 
the Veteran's claims of service 
connection, and the elements of the 
underlying claim which was found 
insufficient in the prior final RO 
decision.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; Kent, 
supra.

2.  Then readjudicate the claims.  If any 
of the claims continue to be denied, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

